UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                       6/3/2021
  Harleysville Worcester Insurance Company, et al.,

                         Plaintiffs,                                                 21-cv-934 (AJN)

                 –v–                                                                    ORDER

  Consigli & Associates, LLC, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       The initial pretrial conference scheduled for June 4, 2021, is adjourned to June 25, 2021,

at 3:15 p.m. The Court reminds all parties that pursuant to Rule 1.I of the Court’s Individual

Practices in Civil Cases, counsel must promptly enter an appearance on ECF.

       The Plaintiffs shall serve a copy of this Order on Defendant Domestic Plumbing, Inc.,

and file an affidavit of service for the complaint and this Order by June 8, 2021.

       Third-Party Plaintiff 99 Wall Development, Inc., shall serve a copy of this Order on

Third-Party Defendant National Union Fire Insurance Company of Pittsburgh, Pa., and file an

affidavit of service for its third-party complaint and this Order by June 8, 2021.

       Counsel for all parties shall confer and file a joint letter by June 11, 2021, informing the

Court whether the parties believe this case should be deemed related to 99 Wall Development

Inc. v. Allied World Specialty Insurance Company, No. 18-cv-126 (RA), under the District’s

Local Rules. See Local Civil Rule 1.6.


       SO ORDERED.
Dated: June 3, 2021         __________________________________
       New York, New York            ALISON J. NATHAN
                                   United States District Judge
